DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (2019/0033716).
Ohashi et al disclose a resist composition comprising a polymer and an acid generator. The acid generator is a sulfonium salt comprising a sulfonium cation, and a sulfonate anion having a structure similar to that of the instant formula (1). The reference compounds comprise an iodine atom as XBI, m is at least 1, R is alkyl, alkyl having an aryl or ether group (for example), at least two of Rf1-Rf4 are F, with one being H, F, or trifluoromethyl, L2 and L3 are single bonds, and L1 is alkyl as required by the instant claim 1 (see examples below and formula (1a) in claim 1):


    PNG
    media_image1.png
    72
    198
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    50
    196
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    80
    249
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    106
    206
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    86
    238
    media_image5.png
    Greyscale


The polymer comprises units meeting the limitations of the instant (a1) and (a2) (instant claim 4), and formulas (f1) and (f2) (instant claim 9):


    PNG
    media_image6.png
    210
    524
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    134
    485
    media_image7.png
    Greyscale


The resist is a positive resist comprising a polymer having an acid labile group as noted above (instant claim 5), and further includes a surfactant, organic solvent, and quencher (acid diffusion inhibitor (see examples; instant claims 2, 3, and 9).
The method includes the steps as set forth by the instant claims 10-12 (claim 13, examples).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention choosing as the PAG, that as described above which also falls within the scope of the instant formula (1).The resultant compound, composition, and method would also meet the limitations of the instant claims.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (9,017,922) in view of Ohashi et al.
Hatakeyama et al disclose a resist composition comprising a resin and a PAG, wherein the PAG has a general structure similar to that of the instant formula (1) and (2):



    PNG
    media_image8.png
    375
    312
    media_image8.png
    Greyscale

The reference further teaches that the polymer further may include units meeting the limitations of formulae (f1) to (f3) as required by the instant claim 9. 

    PNG
    media_image9.png
    331
    334
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    342
    301
    media_image10.png
    Greyscale



The resist may be positive or negative (And be free of an acid labile group; column 133, lines 15-48; instant claims 5-7). The resist further includes a quencher/ amine compound, an organic solvent, a surfactant, and in the case of a negative resist, a crosslinker (columns 133 t0 136, examples, claims 3-6 and 8; instant claims 2, 3, and 8).
	The reference further teaches patterning method including the steps and light exposure as claimed (claim 9-11; instant claims 10-12).
 	The reference further teaches the inclusion of a sulfonium or iodonium PAG, and employs them in examples (column 135, lines 10-22). The reference teaches that known compounds my be included, and examples include fluorinated sulfonate anions having -C(=O)O- groups in the alkyl chain, but fail to specifically teach those of the instant formulas (1) and (2). 
 	Ohashi et al has been discussed above. The reference teaches a sulfonate salt with sulfonium cation having a structure falling within the scope of the instant formulas. The reference teaches that the inclusion of the PAG results in increased sensitivity, improved LWR, and improved CDU of hole patterns ([0008]). 
	Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and perform the method of Hatakeyama et al choosing as the PAG, that taught by Ohashi et al in a resist having similar components, to achieve high sensitivity, improved LWR, and improved CDU. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722